           Case 1:19-cv-02523-AJN Document 63 Filed 01/30/20 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8132

                                                                                                    WRITER'S EMAIL ADDRESS
                                                                                          danielsalinas@quinnemanuel.com



January 30, 2020


Hon. Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re:     Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. et al., No. 1:19-cv-02523
        (related to No. 1:19-cv-02519)

Dear Judge Nathan:

We write on behalf of the parties in the above-captioned action with regards to the briefing
schedule for Defendants’ motion for Rule 56(d) discovery. With Defendants’ consent and in
light of the holiday on February 17, 2020, we respectfully request that the Court amend the
briefing schedule to the following dates:

        Defendants’ Rule 56(d) motion:                              February 7, 2020
        Plaintiff’s opposition:                                     February 18, 2020
        Defendants’ reply:                                          February 25, 2020


Sincerely,

/s/ Daniel Salinas-Serrano
Daniel Salinas-Serrano




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
